Citation Nr: 1720500	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-12 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an intestinal disability resulting in resection of the small intestine and, if so, whether service connection is warranted.  
				

REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training from January 2001 to June 2001, and on active duty from June 2004 to June 2005, including service in Iraq.  The Veteran served as a Combat Engineer and was awarded the Combat Action Ribbon, among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In July 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  A March 2008 rating decision denied entitlement to service connection for congenital midgut malrotation, status post resection of the small intestine; the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period. 

2.  Evidence received since the time of the final March 2008 rating decision is new and related to unestablished facts necessary to substantiate the claim of entitlement to service connection for an intestinal disability resulting in resection of the small intestine. 

3.  The probative, competent evidence weighs in favor of a finding that the Veteran's acute intestinal volvulus had onset during active duty service and ultimately resulted in resection of the small intestine.




CONCLUSIONS OF LAW

1.  The March 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for an intestinal disability resulting in resection of the small intestine is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2016). 

3.  The criteria for entitlement to service connection for acute intestinal volvulus with residuals of resection of the small intestine have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's initial claim for service connection for an intestinal disability resulting in resection of the small intestine, and specifically congenital midgut malrotation, was denied in a March 2008 rating decision.  As the Veteran did not appeal the rating decision nor submit relevant evidence within one year of the notification of the decision, the decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection was denied in the March 2008 rating decision because the claimed condition was not shown to be incurred in or caused by the Veteran's service.  The evidence received since that time includes medical records, lay statements, and medical articles.  Further, VA obtained a positive medical opinion.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Id.  

Accordingly, the Board finds that new and material evidence has been received and the claim for service connection for an intestinal disability resulting in resection of the small intestine is reopened.  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that service connection should be warranted for an intestinal disability which resulted in an intestinal infarction after the Veteran's separation from active duty and necessitated resection of the small intestine.  

With respect to a current disability, the record reflects that in April 2006, after the Veteran's discharge from active duty, he experienced an intestinal infarction as a result of an acute volvulus and underwent resection of approximately three quarters of his small intestine, as a result of which he now suffers from residuals.  

With respect to an in-service event or injury, the Veteran contends that in-service combat stress, medications prescribed while on active duty, and numerous meals ready-to-eat consumed while on active duty led to the infarction, which occurred less than one year after his discharge from active duty.  Furthermore, the record reflects an in-service episode of gastrointestinal distress in July 2004, including nausea, vomiting, and diarrhea, and lasting for nine days.  The Veteran asserts that this episode was a precursor of his current condition.  

The Board obtained a medical opinion from a Veterans Health Administration (VHA) physician in May 2017.  Upon review of the evidence, the physician opined that it was more likely than not that the Veteran's first episode of intestinal volvulus occurred during his active duty service in 2004.  The examiner further opined that certain dietary factors that the Veteran would have been susceptible to while deployed, including dehydration, poor quality food, and abrupt changes in diet, could precipitate intermittent small bowel volvulus.  Additionally, the examiner opined that, despite a statement from one of the Veteran's treating physicians that the volvulus may have been caused by a congenital condition, it would be essentially impossible to determine whether or not such a condition was congenital based on appearance or histological characteristics.  In any event, the examiner opined that even if the Veteran did have a congenital predisposing factor, it would have been exacerbated by the above dietary factors.  
The VHA opinion is the only competent medical opinion of record that addresses the relevant questions with respect to determining service connection and is favorable to the Veteran's claim.  Accordingly, the Board finds the evidence demonstrates that the Veteran's intestinal volvulus had onset during his active duty service and, as such, service connection for acute intestinal volvulus and residuals of resection of the small intestine is warranted.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an intestinal disability resulting in resection of the small intestine is reopened and, to that extent, the claim is granted.

Entitlement to service connection for acute intestinal volvulus with residuals of resection of the small intestine is granted. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


